EXHIBIT (10)(88)


ASSIGNMENT AND ESCROW AGREEMENT


This Assignment and Escrow Agreement (the “Agreement”), dated as of January 8,
2013, is being entered into among Attitude Drinks, Inc., a Delaware corporation
(the “Company”), Alpha Capital Anstalt (the “Assignor”), Southridge Partners II
LP (the “Assignee”) and Grushko & Mittman, P.C. (the “Escrow Agent”).


WHEREAS, in connection with an Assignment Agreement, the Company issued to
Assignor a Secured Convertible Note in the principal amount of $93,333.33 (the
“2012 Note”); and


WHEREAS, in connection with an Subscription Agreement, the Company issued to
Assignor a Secured Convertible Note in the principal amount of $20,000 (the
“September Note”); and


WHEREAS, in connection with an Subscription Agreement, the Company issued to
Assignor a Secured Convertible Note in the principal amount of $60,833.33 (the
“December Note”); and


WHEREAS, the Assignor desires to sell, assign, convey, and transfer to the
Assignee and the Assignee desires to purchase from the Assignor the principal
due on the 2012 Note, the principal due on the September Note and a portion of
the December Note equal to $36,666.67 of principal (“Assigned Note Portion”) on
the terms set forth in this Agreement;


WHEREAS, the Company agrees to reissue the 2012 Note, September Note and
December Note (collectively the “Original Notes”) in the names of the Assignor
and Assignee in their respective amounts (the “Reissued Notes”);


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:


ARTICLE I
PURCHASE AND SALE


1.1           The Closing.  Subject to the terms and conditions set forth in
this Agreement, the Assignor shall sell, assign, convey, and transfer to the
Assignee the Assigned Note Portion, for purchase price of $150,000.00 (the
“Purchase Price”).  The closing of the purchase and sale of the Assigned Note
Portion (the “Closing”) shall take place at the offices of Grushko & Mittman,
P.C., within two business days of the Escrow Agent’s receipt of the entire
Purchase Price, Note and Reissued Notes.  The date of the Closing is hereinafter
referred to as the “Closing Date.”  Prior to the Closing, the parties shall
deliver or shall cause to be delivered the following to the Escrow Agent:


(A)           the Assignor shall deliver the Original Notes;


(B)           the Assignee shall deliver the Purchase Price via wire transfer;
 
 
 

--------------------------------------------------------------------------------

 


(C)           the Company shall deliver the Reissued Notes.


1.2             Interest.  All interest accrued on the Original Notes through
the Closing Date shall be owned by Assignor.  All interest accrued after the
Closing Date shall belong to the holders of the Reissued Notes.


1.3           Grushko & Mittman, P.C., shall act as escrow agent in this
transaction.  Grushko & Mittman, P.C. has previously represented the
Assignor.  Grushko & Mittman, P.C. is representing the Assignor regarding this
Agreement.  The Assignor, the Assignee and Company hereby acknowledge that they
have been advised of the potential conflict of interest involved in the
structure of this transaction and each acknowledges they have been given the
opportunity to engage independent counsel of their own choice and waives any
conflict that may arise from the structure of this transaction.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1           Representations and Warranties of the Assignor.  The Assignor
hereby makes the following representations and warranties:


(A)           Authorization; Enforcement.  The Assignor has the requisite power
and authority to enter into and to consummate the transactions contemplated by
this transaction and otherwise to carry out its obligations thereunder.  The
execution and delivery of each of the documents by the Assignor and the
consummation by him of the transactions contemplated hereby have been duly
authorized.  Each of the documents contemplated by this transaction has been
duly executed by the Assignor and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Assignor
enforceable against the Assignor in accordance with its terms.


(B)           Ownership.  The Assignor has had continuous ownership of the
Original Notes since their respective issue dates, and is selling, assigning,
conveying and transferring to the Assignee all of his right, title and interest
to the Assigned Note Portion, free and clear of all liens, mortgages, pledges,
security interests, encumbrances or charges of any kind or description and upon
consummation of the transaction contemplated herein good title in the Assigned
Note Portion shall vest in Assignee, free of all liens and other charges.
 
(C)           No Consents, Approvals, Violations or Breaches.  Neither the
execution and delivery of this Agreement by the Assignor, nor the consummation
by the Assignor of the transactions contemplated hereby, will (i) require any
consent, approval, authorization or permit of, or filing, registration or
qualification with or prior notification to, any governmental or regulatory
authority under any law of the United States, any state or any political
subdivision thereof applicable to the Assignor, (ii) violate any statute, law,
ordinance, rule or regulation of the United States, any state or any political
subdivision thereof, or any judgment, order, writ, decree or injunction
applicable to the Assignor or any of the Assignor’s properties or assets, the
violation of which would have a material adverse effect upon the Assignor, or
(iii) violate, conflict with, or result in a breach of any provisions of, or
constitute a default (or any event which, with or without due notice or lapse of
time, or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Assignor is a
party or by which the Assignor or any of the Assignor’s properties or assets may
be bound which would have a material adverse effect upon the Assignor except for
the consent of the Company which is being given by the Company in Section 2.3(A)
of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(D)           No Brokers.  Assignor has taken no action which would give rise to
any claim by any person for brokerage commissions, finder’s fees or similar
payments relating to this Agreement or the transaction contemplated hereby.
 
(E)           Affiliate Status.  Assignor is not, and for a period of at least
ninety (90) days prior to the date hereof has not been, an “Affiliate” of the
Company, as that term is defined in Rule 144 of the Securities Act of 1933.


2.2           Representations and Warranties of the Assignee.  The Assignee
represents and warrants as follows:


(A)           Due Diligence.  The Assignee acknowledges that upon execution of
this Agreement, it has completed its own investigation and undertaken any and
all due diligence it requires in order to satisfy itself to enter into this
Agreement and perform its obligations hereunder.


(B)           No Consents, Approvals, Violations or Breaches.  Neither the
execution and delivery of this Agreement by the Assignee, nor the consummation
by the Assignee of the transactions contemplated hereby, will (i) require any
consent, approval, authorization or permit of, or filing, registration or
qualification with or prior notification to, any governmental or regulatory
authority under any law of the United States, any state or any political
subdivision thereof or any other jurisdiction applicable to the Assignee, (ii)
violate any statute, law, ordinance, rule or regulation of the United States any
state or any political subdivision thereof or any other jurisdiction applicable
to the Assignee, or any judgment, order, writ, decree or injunction applicable
to the Assignee or any of its properties or assets, the violation of which would
have a material adverse effect upon the Assignee, or (iii) violate, conflict
with, or result in a breach of any provisions of, or constitute a default (or
any event which, with or without due notice or lapse of time or both would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Assignee is a party or by which the
Assignee or any of its properties or assets may be bound which would have a
material adverse effect upon the Assignee.
 
(C)           The Assignee (i) is an “accredited investor,” as that term is
defined in Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”); (ii) has such knowledge, skill and experience in business and
financial matters, based on actual participation, that the Assignee is capable
of evaluating the merits and risks of an investment in the Company and the
suitability thereof as an investment for the Assignee; (iii) has received such
documents and information as it has requested and has had an opportunity to ask
questions of representatives of the Assignor concerning the terms and conditions
of the investment proposed herein, and such questions were answered to the
satisfaction of the Assignee; (iv) is in a financial position to hold the
Assigned Note Portion for an indefinite time and is able to bear the economic
risk and withstand a complete loss of its investment in the Company; and (v) has
not made an overall commitment to investments which are not readily marketable
which is disproportionate so as to cause such overall commitment to become
excessive.
 
 
3

--------------------------------------------------------------------------------

 
 
(D)           The Assignee is acquiring the Assigned Note Portion for investment
for the Assignee’s own account and not with a view to, or for resale in
connection with, any distribution thereof.


(E)           The Assignee understands that the Assigned Note Portion has not
been registered under applicable state or federal securities laws, and is
purchasing the Assigned Note Portion pursuant to an exemption from the
registration requirements of the Securities Act.  The Assignee understands and
acknowledges that the Assigned Note Portion is being acquired from the Assignor
without the Company furnishing any information to the Assignee and that the
Assignee has not had any communication with the Company or any officer,
director, or representative thereof in connection with the transactions
contemplated by this Agreement except as contained herein.


(F)           The Assignee hereby agrees that the Company may insert the
following or similar legend on the face of the Reissued Share Certificate, if
required in compliance with the Securities Act or state securities laws:


“These securities have not been registered under the Securities Act of 1933, as
amended (“Act”), or any state securities laws and may not be sold or otherwise
transferred or disposed of except pursuant to an effective registration
statement under the Act and any applicable state securities laws, or an opinion
of counsel satisfactory to counsel to the Company that an exemption from
registration under the act and any applicable state securities laws is
available.”


(G)           No Brokers.  Assignee has taken no action which would give rise to
any claim by any person for brokerage commissions, finder’s fees or similar
payments relating to this Agreement or the transaction contemplated hereby.


2.3           Consent, Representations and Warranties of the Company.  The
Company hereby makes the following representations and warranties:


(A)           Consent. The Company consents to the Assignor’s sale, assignment,
conveyance, and transfer of the Assigned Note Portion to the Assignee provided
for herein.


(B)           Authorization; Enforcement.  The Company has the requisite power
and authority to enter into and to consummate the transactions contemplated by
this transaction and otherwise to carry out its obligations thereunder.  The
execution and delivery of each of the documents by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized.  Each of the documents contemplated by this transaction has been
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.
 
 
4

--------------------------------------------------------------------------------

 


(C)           No Consents, Approvals, Violations or Breaches.  Neither the
execution and delivery of this Agreement by the Company, nor the consummation by
the Company of the transactions contemplated hereby, will (i) require any
consent, approval, authorization or permit of, or filing, registration or
qualification with or prior notification to, any governmental or regulatory
authority under any law of the United States, any state or any political
subdivision thereof applicable to the Company, (ii) violate any statute, law,
ordinance, rule or regulation of the United States, any state or any political
subdivision thereof, or any judgment, order, writ, decree or injunction
applicable to the Company or any of the Company’s properties or assets, the
violation of which would have a material adverse effect upon the Company, or
(iii) violate, conflict with, or result in a breach of any provisions of, or
constitute a default (or any event which, with or without due notice or lapse of
time, or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Company is a
party or by which the Company or any of the Company’s properties or assets may
be bound which would have a material adverse effect upon the Company.


(D)           The Company agrees to indemnify and hold harmless the Assignor and
Assignee and any of the thier officers, directors, employees, agents, and
representatives for any action taken or omitted to be taken by the Assignor and
Assignee or any of them hereunder, including the fees of outside counsel and
other costs and expenses of defending itself against any claim or liability
under this Agreement, for any action taken by the Assignor and Assignee in good
faith in furtherance of this Agreement.


(E)           The Company hereby represents and warrants that to its knowledge
there are no defenses to the payment of the Note principal or any other sum that
has or may accrue or be payable pursuant to the Note or the documents delivered
together therewith or related thereto.


(F)           The Company represents that by a date no later than the issue date
of the respective Original Notes the Company had an accrued payment obligation
to Assignor equal to the principal amount of the Original Notes. The Company has
no information that the Assignor did not have continuous and uninterrupted
beneficial ownership of the Original Note since issue date of the respective
Original Notes through and including the date hereof.


(G)           The Company acknowledges that it will take all reasonable steps
necessary or appropriate, including providing an opinion of counsel confirming
the rights of Assignee to sell shares of common stock issued to Assignee upon
conversion of the Reissued Note pursuant to Rule 144 as promulgated by the SEC
(“Rule 144"), as such Rule may be in effect from time to time. If the Company
does not promptly provide an opinion from Company counsel, and so long as the
requested sale may be made pursuant to Rule 144, the Company agrees to accept an
opinion of counsel to the Assignee which opinion will be issued at the Company’s
expense.


(H)           The Company confirms that it has instructed its transfer agent to
reserve at least 250,000,000 shares of its Common Stock for issuance to Assignee
upon conversion of the Reissued Note.


(I)           The Company confirms that, upon consummation of the transaction
contemplated hereby, Assignee will be entitled to all of the rights held by
Assignor in the Assigned Note Potion as if Assignee had been a holder of the
Note, all of which, to the best knowledge of the Company, remain in full force
and effect as of the date hereof.  To the best knowledge of the Company, no
payments have been made to Assignor on account of any such rights and Assignor
has not, directly or indirectly, waived or relinquished any of such rights.  In
furtherance of the foregoing and not in limitation thereof, the Company
acknowledges that no liquidated damages have accrued with respect to the Note,
and all other provisions of the Note remain in full force and effect.
 
 
5

--------------------------------------------------------------------------------

 


ARTICLE III
RELEASE OF ESCROW
 
3.1.           Release of Escrow.  Subject to the provisions of Section 4.2, the
Escrow Agent shall release the Purchase Price, the Note and the Reissued Note as
follows:
 
(A)           On the Closing Date, the Escrow Agent will simultaneously release
the Original Note to the Company, the Reissued Notes to the Assignor and
Assignee, and the Purchase Price to the Assignor.
 
(B)           Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions (the “Joint Instructions”) signed by each of the
Assignor, the Assignee, and the Company, it shall deliver the Purchase Price,
the Note and the Reissued Note  in accordance with the terms of the Joint
Instructions.
 
(C)           Notwithstanding the above, upon receipt by the Escrow Agent of a
final and non-appealable judgment, order, decree or award of a court of
competent jurisdiction (a “Court Order”), the Escrow Agent shall deliver the
Purchase Price, the Note and the Reissued Note in accordance with the Court
Order.  Any Court Order shall be accompanied by an opinion of counsel for the
party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.
 
3.2.           Acknowledgement of Parties; Disputes.  The Parties acknowledge
that the only terms and conditions upon which the Purchase Price, the Note and
the Reissued Note are to be released are set forth in Sections 3 and 4 of this
Agreement.  Each of the Assignor, the assignee, and the Company reaffirms his or
its respective agreement to abide by the terms and conditions of this Agreement
with respect to the release of the Purchase Price, the Note and the Reissued
Note.  Any dispute with respect to the release of the Purchase Price, the Note
and the Reissued Note, shall be resolved pursuant to Section 4.2 or by agreement
among the Assignor, the Assignee, and the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE IV
CONCERNING THE ESCROW AGENT
 
4.1.           Duties and Responsibilities of the Escrow Agent.  The Escrow
Agent’s duties and responsibilities shall be subject to the following terms and
conditions:
 
(A)           Each of the Assignor, the Assignee, and the Company acknowledges
and agrees that the Escrow Agent (i) shall not be responsible for or bound by,
and shall not be required to inquire into whether any of the Assignor, the
Assignee, and the Company is entitled to receipt of the Purchase Price, the Note
and the Reissued Note pursuant to any other agreement or otherwise; (ii) shall
be obligated only for the performance of such duties as are specifically assumed
by the Escrow Agent pursuant to this Agreement; (iii) may rely on and shall be
protected in acting or refraining from acting upon any written notice,
instruction, instrument, statement, request or document furnished to it
hereunder and believed by the Escrow Agent in good faith to be genuine and to
have been signed or presented by the proper person or party, without being
required to determine the authenticity or correctness of any fact stated therein
or the propriety or validity or the service thereof; (iv) may assume that any
person believed by the Escrow Agent in good faith to be authorized to give
notice or make any statement or execute any document in connection with the
provisions hereof is so authorized; (v) shall not be under any duty to give the
securities and funds held by Escrow Agent hereunder any greater degree of care
than Escrow Agent gives its own similar property; and (vi) may consult counsel
satisfactory to Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by Escrow Agent hereunder in good faith and in accordance with the
opinion of such counsel.
 
(B)           Each of the Assignor, the Assignee, and the Company acknowledges
that the Escrow Agent is acting solely as a stakeholder at the request of the
Assignor and the Assignee and that the Escrow Agent shall not be liable for any
action taken by the Escrow Agent in good faith and believed by the Escrow Agent
to be authorized or within the rights or powers conferred upon the Escrow Agent
by this Agreement.  TheAssignor and the Assignee, jointly and severally, agree
to indemnify and hold harmless the Escrow Agent and any of the Escrow Agent’s
partners, employees, agents and representatives for any action taken or omitted
to be taken by the Escrow Agent or any of them hereunder, including the fees of
outside counsel and other costs and expenses of defending itself against any
claim or liability under this Agreement, except in the case of gross negligence
or willful misconduct on the Escrow Agent’s part committed in its capacity as
the Escrow Agent under this Agreement.  The Escrow Agent shall owe a duty only
to the Assignor, the Assignee, and the Company under this Agreement and to no
other person.
 
(C)           The Assignor and the Assignee, jointly and severally, agree to
reimburse the Escrow Agent for outside counsel fees, to the extent authorized
hereunder and incurred in connection with the performance of its duties and
responsibilities hereunder.
 
(D)           The Escrow Agent may at any time resign as Escrow Agent hereunder
by giving five (5) days prior written notice of resignation to all of the
Assignor, the Assignee, and the Company.  Prior to the effective date of the
resignation as specified in such notice, the Assignor, the Assignee, and the
Company will issue to the Escrow Agent a Joint Instruction authorizing delivery
of the Purchase Price, the Note and the Reissued Note to a substitute Escrow
Agent selected by the Assignee, the Assignor, and the Company.  If no successor
Escrow Agent is named by the Assignor, the Assignee, and the Company, the Escrow
Agent may apply to a court of competent jurisdiction in the State of New York
for appointment of a successor Escrow Agent, and to deposit the Purchase Price,
the Note and the Reissued Note with the clerk of any such court.
 
(E)           The Escrow Agent does not have and will not have any interest in
the Purchase Price, the Note and the Reissued Note, but is serving only as
escrow agent, having only possession thereof.  The Escrow Agent shall not be
liable for any loss resulting from the making or retention of any investment in
accordance with this Escrow Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(F)           This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.
 
(G)           The provisions of this Section 4.1 shall survive the resignation
of the Escrow Agent or the termination of this Agreement.
 
4.2.           Dispute Resolution: Judgments.  Resolution of disputes arising
under this Agreement shall be subject to the following terms and conditions:
 
(A)           If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the Purchase Price, the Note
and the Reissued Note, or if the Escrow Agent shall in good faith be uncertain
as to its duties or rights hereunder, the Escrow Agent shall be authorized,
without liability to anyone, to (i) refrain from taking any action other than to
continue to hold the Purchase Price, the Note and the Reissued Note pending
receipt of a Joint Instruction from the Assignor, the Assignee, and the Company
or (ii) deposit the Purchase Price, the Note and the Reissued Note with any
court of competent jurisdiction in the State of New York, in which event the
Escrow Agent shall give written notice thereof to all of the Assignor, the
Assignee, and the Company and shall thereupon be relieved and discharged from
all further obligations pursuant to this Agreement.  The Escrow Agent may, but
shall be under no duty to, institute or defend any legal proceedings which
relate to the Purchase Price, the Note and the Reissued Note.  The Escrow Agent
shall have the right to retain counsel if it becomes involved in any
disagreement, dispute, or litigation on account of this Agreement or otherwise
determines that it is necessary to consult counsel.
 
(B)           The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order directing delivery of any or all of the Purchase Price, the
Note and the Reissued Note.  In case the Escrow Agent obeys or complies with a
Court Order, the Escrow Agent shall not be liable to the Assignor, the Assignee,
or the Company or to any other person, firm, corporation or entity by reason of
such compliance.
 
ARTICLE V
GENERAL MATTERS
 
5.1.           Termination.  This escrow shall terminate upon the release of the
Purchase Price, the Note and the Reissued Note or at any time upon the agreement
in writing of the Assignor, the Assignees, and the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
5.2.           Notices.  All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:


(a)           If to the Assignor, to:
Alpha Capital Anstalt
Pradafant 7
9490 Furstentums, Vaduz
Lichtenstein
Fax: 011-42-32323196


(b)           If to the Assignee, to:
Southridge Partners II LP
90 Grove Street, Ste 206
Ridgefield CT 06877
Fax: (203) 431-8301


(c)           If to the Escrow Agent, to:
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax:  (212) 697–3575
Attn:  Eliezer Drew


(d)           If to the Company:
Attitude Drinks Inc.
10415 Riverside Drive, Suite 101
Palm Beach Gardens, FL 33410
Fax: (561) 799–5039
Attn: Roy Warren


or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 
5.3.           Assignment; Binding Agreement.  Neither this Agreement nor any
right or obligation hereunder shall be assignable by any party without the prior
written consent of the other parties hereto.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.
 
5.4.           Invalidity.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.
 
5.5.           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission and delivered by facsimile
transmission.
 
5.6.           Agreement.  Each of the undersigned states that he or it has read
the foregoing Agreement and understands and agrees to it.
 
 
9

--------------------------------------------------------------------------------

 
 
5.7.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  Each party
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  If any party shall
commence an action or proceeding to enforce any provisions of the documents
contemplated herein, then the prevailing party in such action or proceeding
shall be reimbursed by the party determined not to have prevailed for his or its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
5.8.           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing.
 
5.9.           No Waiver.  The waiver by any party of the breach of any of the
terms and conditions of, or any right under, this Agreement shall not be deemed
to constitute the waiver of any other breach of the same or any other term or
condition or of any similar right.  No such waiver shall be binding or effective
unless expressed in writing and signed by the party giving such waiver.
 
5.10.         Construction.  The article and section headings contained in this
Agreement are inserted for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
 
5.11.         Further Assurances.  Each party will execute and deliver such
further agreements, documents and instruments and take such further action as
may be reasonably requested by any other party to carry out the provisions and
purposes of this Agreement.
 
5.12.         Capitalized Terms.  Unless otherwise defined, all capitalized
terms used herein shall have the meanings as defined in the Subscription
Agreement.
 
[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]


 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Assignment and Escrow
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


ALPHA CAPITAL ANSTALT
 
SOUTHRIDGE PARTNERS II LP
 
“Assignor”
 
“Assignee”
         
/s/ Konrad Ackerman
 
/s/ Steve Hicks
 
By: Konrad Ackerman
 
By: Southridge Advisors LLC
 
Its: Director
 
Its: GP
         
ATTITUDE DRINKS, INC.
 
ESCROW AGENT:
 
“Company”
             
/s/ Roy Warren
 
/s/ Grushko & Mittman, P.C.
 
By: Roy Warren
 
GRUSHKO & MITTMAN, P.C.
 
Its: CEO
     

 
 
11

--------------------------------------------------------------------------------

 


EXHIBIT A



COPY OF NOTE


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 

Original Principal Amount $60,833.33 Original Issue Date: December 18, 2008
Reissued Principal Amount $24,166.66 Reissue Date: January 8, 2013

 
SECURED CONVERTIBLE NOTE


FOR VALUE RECEIVED, ATTITUDE DRINKS INC., a Delaware (hereinafter called
“Borrower”), hereby promises to pay to ALPHA CAPITAL ANSTALT, Pradafant 7, 9490
Furstentums, Vaduz, Lichtenstein, Fax: 011-42-32323196 (the “Holder”) or order,
without demand, the sum of Twenty-Four Thousand One Hundred and Sixty-Six
Dollars and Sixty-Six Cents ($93,333.33), with interest accruing thereon as
follows: fifty percent (50%) due and payable on  December 28, 2008 (90 days
after Closing Date), and fifty percent (50%) due and payable on March 29, 2009
(180 days after the Closing Date) (the "Maturity Date"), if not retired sooner.


This Note was originally issued to Holder.  On January 8, 2012 Holder assigned
$36,666.67 of the Note principal to Southridge Partners II LP
(“Southridge”).  The Maker agreed to reissue the Note in the respective amounts
to Holder and Southridge.  The following terms shall apply to this Note:


ARTICLE I
 
GENERAL PROVISIONS


1.1           Payment Grace Period.  The Borrower shall have a five (5) day
grace period to pay any monetary amounts due under this Note, after which grace
period a default interest rate of fifteen percent (15%) per annum shall apply to
the amounts owed hereunder.


1.2           Subscription Agreement.   This Note has been entered into pursuant
to the terms of a subscription agreement between the Borrower and the Holder,
dated of even date herewith (the “Subscription Agreement”), and shall be
governed by the terms of such Subscription Agreement.  Unless otherwise
separately defined herein, all capitalized terms used in this Note shall have
the same meaning as is set forth in the Subscription Agreement.


 
12

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
CONVERSION RIGHTS


The Borrower shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower's Common Stock, $.001 par value per
share (“Common Stock”) as set forth below.
 
 
13

--------------------------------------------------------------------------------

 
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 

Reissued Principal Amount $150,000.00 Reissue Date: January 8, 2013

 
SECURED CONVERTIBLE NOTE


FOR VALUE RECEIVED, ATTITUDE DRINKS INC., a Delaware (hereinafter called
"Borrower"), hereby promises to pay to SOUTHRIDGE PARTNERS II LP, 90 Grove
Street, Suite 206, Ridgefield CT 06877 Fax: (203) 431-8301 (the "Holder") or
order, without demand, the sum of One Hundred and Fifty Thousand Dollars
($150,000.00), with interest accruing thereon as follows: fifty percent (50%)
due and payable on  December 28, 2008 (90 days after Closing Date), and fifty
percent (50%) due and payable on March 29, 2009 (180 days after the Closing
Date) (the "Maturity Date"), if not retired sooner.


This Note was originally issued to Alpha Capital Anstalt as part of three
separate notes.  On January 8, 2012 Alpha assigned $150,000 of the note
principal of the three notes to the Holder.  The Maker agreed to reissue the
Note in the respective amounts to Holder and Alpha.  The following terms shall
apply to this Note:


ARTICLE I
 
GENERAL PROVISIONS


1.1           Payment Grace Period.  The Borrower shall have a five (5) day
grace period to pay any monetary amounts due under this Note, after which grace
period a default interest rate of fifteen percent (15%) per annum shall apply to
the amounts owed hereunder.


1.2           Subscription Agreement.   This Note has been entered into pursuant
to the terms of a subscription agreement between the Borrower and the Holder,
dated of even date herewith (the “Subscription Agreement”), and shall be
governed by the terms of such Subscription Agreement.  Unless otherwise
separately defined herein, all capitalized terms used in this Note shall have
the same meaning as is set forth in the Subscription Agreement.


ARTICLE II
 
CONVERSION RIGHTS


The Borrower shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower's Common Stock, $.001 par value per
share (“Common Stock”) as set forth below.
 
 
14

--------------------------------------------------------------------------------

 
 
2.1           Conversion of Note.


(a)           Mandatory Conversion.  Provided an Event of Default or an event
which with the passage of time or giving of notice could become an Event of
Default has not occurred, then, until the Maturity Date, the Borrower will have
the option by written notice to the Holder (“Notice of Mandatory Conversion”) of
compelling the Holder to convert all or a portion of the outstanding and unpaid
principal of the Note and accrued interest, thereon, into Common Stock at fifty
percent (50%) of the Conversion Price as defined in the October 23, 2007
transaction, as adjusted, (the “Conversion Price”) then in affect (“Mandatory
Conversion”). The Notice of Mandatory Conversion, which notice must be given on
the first day following twenty (20) consecutive trading days (“Lookback Period”)
during which the closing price for the Common Stock as reported by Bloomberg, LP
for the Principal Market shall be greater than Five Dollars ($5.00) each such
trading day and during which twenty (20) trading days, the daily trading volume
as reported by Bloomberg L.P. for the Principal Market is greater than 100,000
shares. The date the Notice of Mandatory Conversion is given is the “Mandatory
Conversion Date.” The Notice of Mandatory Conversion shall specify the aggregate
principal amount of the Note which is subject to Mandatory
Conversion.  Mandatory Conversion Notices must be given proportionately to all
Holders of Notes. The Borrower shall reduce the amount of Note principal subject
to a Notice of Mandatory Conversion by the amount of Note Principal and interest
for which the Holder had delivered a Notice of Conversion to the Borrower during
the twenty (20) trading days preceding the Mandatory Conversion Date. Each
Mandatory Conversion Date shall be a deemed Conversion Date and the Borrower
will be required to deliver the Common Stock issuable pursuant to a Mandatory
Conversion Notice in the same manner and time period as described in the
Subscription Agreement.  A Notice of Mandatory Conversion may be given only in
connection with an amount of Common Stock which would not cause a Holder to
exceed the 4.99% (or if increased, 9.99%) beneficial ownership limitation set
forth in Section 2.3 of this Note.


(b)            The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If the Borrower at any time shall
consolidate with or merge into or sell or convey all or substantially all its
assets to any other corporation, this Note, as to the unpaid principal portion
thereof and accrued interest thereon, shall thereafter be deemed to evidence the
right to purchase such number and kind of shares or other securities and
property as would have been issuable or distributable on account of such
consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance.  The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or purchaser.  Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section shall apply to such securities of such
successor or purchaser after any such consolidation, merger, sale or conveyance.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.
 
 
15

--------------------------------------------------------------------------------

 
 
D.           Share Issuance.   So long as this Note is outstanding, if the
Borrower shall issue or agree to issue any shares of Common Stock except for the
Excepted Issuances (as defined in the Subscription Agreement) for a
consideration less than the Conversion Price in effect at the time of such
issue, then, and thereafter successively upon each such issue, the Conversion
Price shall be reduced to such other lower issue price.  For purposes of this
adjustment, the issuance of any security carrying the right to convert such
security into shares of Common Stock or of any warrant, right or option to
purchase Common Stock shall result in an adjustment to the Conversion Price upon
the issuance of the above-described security and again upon the issuance of
shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the then applicable Conversion
Price.  The reduction of the Conversion Price described in this paragraph is in
addition to other rights of the Holder described in this Note and the
Subscription Agreement.


(c)           Whenever the Conversion Price is adjusted pursuant to Section
2.1(b) above, the Borrower shall promptly mail to the Holder a notice setting
forth the Conversion Price after such adjustment and setting forth a statement
of the facts requiring such adjustment.


(d)           During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than an amount of
Common Stock equal to 150% of the amount of shares of Common Stock issuable upon
the full conversion of this Note.  Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.


2.2           Method of Conversion.  This Note may be converted by the Borrower
in whole or in part as described in Section 2.1(a) hereof.  Upon partial
conversion of this Note, a new Note containing the same date and provisions of
this Note shall, at the request of the Holder, be issued by the Borrower to the
Holder for the principal balance of this Note and interest which shall not have
been converted or paid.


2.3           Maximum Conversion.  The Borrower shall not be entitled to convert
on a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date.  For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.  Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Borrower may exceed 4.99%.  The Borrower
shall have the authority and obligation to determine whether the restriction
contained in this Section 2.3 will limit any conversion hereunder and to the
extent that the Borrower determines that the limitation contained in this
Section applies, the determination of which portion of the Notes are convertible
shall be the responsibility and obligation of the Holder.  The Holder may waive
the conversion limitation described in this Section 2.3, in whole or in part,
upon and effective after 61 days prior written notice to the Borrower to
increase such percentage to up to 9.99%.


 
16

--------------------------------------------------------------------------------

 


ARTICLE III


EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1            Failure to Pay Principal or Interest.  The Borrower fails to pay
any installment of Principal Amount, interest or other sum due under this Note
or any Transaction Document when due and such failure continues for a period of
five (5) business days after the due date.


3.2            Breach of Covenant.  The Borrower breaches any material covenant
or other term or condition of the Subscription Agreement, this Note or
Transaction Document in any material respect and such breach, if subject to
cure, continues for a period of ten (10) business days after written notice to
the Borrower from the Holder.


3.3            Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, Transaction Document or in any agreement, statement or certificate
given in writing pursuant hereto or in connection herewith or therewith shall be
false or misleading in any material respect as of the date made and the Closing
Date.


3.4            Receiver or Trustee.  The Borrower or any Subsidiary of Borrower
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for them or for a substantial part
of their property or business; or such a receiver or trustee shall otherwise be
appointed.


3.5            Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against Borrower or any subsidiary of Borrower or any
of their property or other assets for more than $100,000, and shall remain
unvacated, unbonded, unappealed, unsatisfied, or unstayed for a period of
forty-five (45) days.


3.6            Non-Payment.   A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $100,000 for more than
twenty (20) days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith and has segregated cash funds equal to
the contested amount.


3.7            Listing and Filing Defaults.  Failure by Borrower to timely
comply with the listing and filing requirements set forth in Sections 9(b) and
9(d) of the Subscription Agreement.


3.8            Bankruptcy.  Bankruptcy, insolvency, reorganization, or
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower or any
Subsidiary of Borrower.


3.9            Delisting.   Delisting of the Common Stock from any Principal
Market for a period of seven consecutive trading days; or notification from a
Principal Market that the Borrower is not in compliance with the conditions for
such continued listing on such Principal Market.


3.10          Stop Trade.  An SEC or judicial stop trade order or Principal
Market trading suspension with respect to Borrower’s Common Stock that lasts for
five or more consecutive trading days.
 
 
17

--------------------------------------------------------------------------------

 


3.11          Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failure to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note or the Subscription Agreement, or if required, a
replacement Note.


3.12          Non-Registration Event.  The occurrence of a Non-Registration
Event as described in Section 11.4 of the Subscription Agreement.


3.13          Reverse Splits.   The Borrower effectuates a reverse split of its
Common Stock without twenty days prior written notice to the Holder.


3.14          Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any Transaction Document or other agreement
to which the Borrower and Holder are parties, or the occurrence of a material
event of default under any such other agreement which is not cured after any
required notice and/or cure period.


3.15          Reservation Default.   Failure by the Borrower to have reserved
for issuance upon conversion of the Note the amount of Common Stock as set forth
in this Note and the Subscription Agreement.


3.16          Financial Statement Restatement.   The restatement of any
financial statements filed by the Borrower for any date or period from two years
prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statements, have constituted a Material Adverse Effect.


3.17          Other Note Default.  The occurrence of any Event of Default under
any Other Note.


ARTICLE IV


SECURITY INTEREST


4.         Security Interest/Waiver of Automatic Stay.   This Note is secured by
a security interest granted to the Collateral Agent for the benefit of the
Holder pursuant to a Security Agreement, as delivered by Borrower to
Holder.  The Borrower acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Borrower, or if any
of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Transaction Documents and any other agreement to which the Borrower and Holder
are parties (collectively, "Loan Documents") and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Holder to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. THE BORROWER
EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION
362.  FURTHERMORE, THE BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER
11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER
STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL
STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE
HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR
APPLICABLE LAW.  The Borrower hereby consents to any motion for relief from stay
that may be filed by the Holder in any bankruptcy or insolvency proceeding
initiated by or against the Borrower and, further, agrees not to file any
opposition to any motion for relief from stay filed by the Holder.  The Borrower
represents, acknowledges and agrees that this provision is a specific and
material aspect of the Loan Documents, and that the Holder would not agree to
the terms of the Loan Documents if this waiver were not a part of this Note. The
Borrower further represents, acknowledges and agrees that this waiver is
knowingly, intelligently and voluntarily made, that neither the Holder nor any
person acting on behalf of the Holder has made any representations to induce
this waiver, that the Borrower has been represented (or has had the opportunity
to he represented) in the signing of this Note and the Loan Documents and in the
making of this waiver by independent legal counsel selected by the Borrower and
that the Borrower has discussed this waiver with counsel.
 
 
18

--------------------------------------------------------------------------------

 


ARTICLE V


MISCELLANEOUS


5.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


5.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Attitude Drinks Inc.,
10415 Riverside Drive, Suite 101, Palm Beach Gardens, FL 33410, Attn: Roy
Warren, CEO and President, telecopier: (561) 799-5039, with a copy by telecopier
only to: Weed & Co., LLP, 4695 MacArthur Court, Suite 1430, Newport Beach, CA
92660, Attn: Rick Weed, Esq., telecopier number: (949) 475-9087, and (ii) if to
the Holder, to the name, address and telecopy number set forth on the front page
of this Note, with a copy by telecopier only to Grushko & Mittman, P.C., 551
Fifth Avenue, Suite 1601, New York, New York 10176, telecopier number: (212)
697-3575.


5.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.


5.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


5.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
 
19

--------------------------------------------------------------------------------

 


5.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York, including, but not limited
to, New York statutes of limitations.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts of New York or in the federal
courts located in the State and county of New York.  Both parties and the
individual signing this Agreement on behalf of the Borrower agree to submit to
the jurisdiction of such courts.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs.  In the
event that any provision of this Note is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or unenforceability of any other provision of this Note. Nothing contained
herein shall be deemed or operate to preclude the Holder from bringing suit or
taking other legal action against the Borrower in any other jurisdiction to
collect on the Borrower's obligations to Holder, to realize on any collateral or
any other security for such obligations, or to enforce a judgment or other
decision in favor of the Holder.  This Note shall be deemed an unconditional
obligation of Borrower for the payment of money and, without limitation to any
other remedies of Holder, may be enforced against Borrower by summary proceeding
pursuant to New York Civil Procedure Law and Rules Section 3213 or any similar
rule or statute in the jurisdiction where enforcement is sought.  For purposes
of such rule or statute, any other document or agreement to which Holder and
Borrower are parties or which Borrower delivered to Holder, which may be
convenient or necessary to determine Holder’s rights hereunder or Borrower’s
obligations to Holder are deemed a part of this Note, whether or not such other
document or agreement was delivered together herewith or was executed apart from
this Note.


5.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.


5.8.           Construction.   Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.


5.9           Redemption.  This Note may not be redeemed or called without the
consent of the Holder except as described in this Note or the Subscription
Agreement.


5.10           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.


5.11           Non-Business Days.   Whenever any payment or any action to be
made shall be due on a Saturday, Sunday or a public holiday under the laws of
the State of New York, such payment may be due or action shall be required on
the next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 8th day of January, 2013.
 

 
ATTITUDE DRINKS INC.
         
 
By:
/s/ Roy G. Warren       Name: Roy G. Warren       Title: President & CEO  

 
WITNESS:
         
/s/ Debra L. Lieblong
   
Debra L. Lieblong
   

 
 
21

--------------------------------------------------------------------------------

 
 
NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)
 
The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by Attitude Drinks Inc. on
January 8, 2012 into Shares of Common Stock of Attitude Drinks Inc. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.


Date of
Conversion:____________________________________________________________________


Conversion
Price:______________________________________________________________________
 
Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of Attitude Drinks Inc.
 
Shares To Be
Delivered:_________________________________________________________________


Signature:____________________________________________________________________________
 
Print
Name:__________________________________________________________________________


Address:_____________________________________________________________________________


 ____________________________________________________________________________


 
22

--------------------------------------------------------------------------------

 